BRUCE FUND, INC. 20 North Wacker Drive Suite 2414 Chicago, Illinois60606 (312) 236-9160 November 2, 2011 EDGAR CORRESPONDENCE Securities & Exchange Commission Division of Investment Management 450 5th Street, NW Washington, DC20549 Re:Bruce Fund, Inc. (“Registrant”) (SEC File Nos. 811-1528 and 2-27183) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Registrant hereby certifies that (1) the form of Prospectus and Statement of Additional Information with respect to the Bruce Fund that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in Post-Effective Amendment No. 36 to the Registration Statement, and (2) the text of Post-Effective Amendment No. 36 has been filed electronically. If you have any questions or would like further information, please contact me at (312) 236-9160. Sincerely, /s/ R. Jeffrey Bruce R. Jeffrey Bruce Vice President and Secretary
